UNITED STATES DISTRICT COURT
THE SOUTHERN DISTRICT OF OH`IO
EASTERN DIVISION

IN RE= DAvoL, INC./C.R. BARD, _ _ _
INC., POLYPROPYLENE HERNIA C“Se N°' 2'18 md 2846
MEsH PRODUCTS LIABILITY

LITIGATION CHIEF JUDGE EDMUND A. SARGUS
Magistrat`e Judge Kimberly A. Jolson

This document relates to:
David Vargas v. C.R. Bard, Inc., et al.
Case No. 2:19-CV-142

ORI)ER

This matter is before the Court for consideration of deceased Plaintiff David Vargas’s
(“Plaintiif”) Motion to Substitute a Party. (ECF No. 6). On March 25, 2019, Plaintiff"s Counsel
filed a Suggestion ofDeath notifying the Court of Plaintist death. (ECF No. 5). On April 10,
2019, Plaintiff’s Counsel moved to substitute David Jorgensen, the personal representative of
Plaintiil’ s estate, as the plaintiff in this action. (ECF No. 6).

Pursuant to F ederal Ru.le of Civil Procedure 25(a), a motion for substitution may be made
within 90 days of service of a statement noting a party’s death The instant motion is timely.
Accordingly, the Court GRANTS Plaintiff’s Motion. (ECF No. 6). The Court ORDERS that
David Jorgensen, the personal representative of the estate of David Vargas, be Substituted for
David Vargas as the plaintiff in this action.

IT IS SO ORDERED.

 

g-l|-)~Ol°*

DATE EDM . SARGUS, JR.
CHIE ITED STATES DISTRICT JUDGE

DATEch m ?f{/\ @ //)/_\“

KIMBERLY A. JoefjsoN
UNITED sTATEs MAGISTRATE JUDGE

